Exhibit 10.2







CINCINNATI FINANCIAL CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

[OPTIONEE NAME]

[OPTIONEE ADDRESS BLOCK]

CINCINNATI FINANCIAL CORPORATION (the “Company”) hereby grants to the associate
identified above (the “Participant”) a Non-Qualified Stock Option (the “Award”)
under the Company's Stock Option Plan VII (the “Plan”) with respect to the
number of shares of the Company’s Common Stock (the “Shares”) specified under
the “Award Information” section below, all in accordance with and subject to the
provisions set forth in Part II - Terms and Conditions.

PART I.  AWARD INFORMATION:




Participant Name:
                                                                                                




Number of Shares Subject to Award:
                                                               




Exercise Price: $               per Share, which is the fair market value on the
Date of Grant




Grant Date:
                                                                              ,
20__




Vesting Schedule (date on which options granted in the award become
exercisable):




Number of Shares

Applicable Vesting Date




              

                             , 20__

              

                             , 20__

              

                             , 20__

Expiration Date:
                                                                     , 20__

THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS NON-QUALIFIED STOCK
OPTION AGREEMENT AND THE PLAN.

By accepting this Award, the Participant acknowledges the receipt of a copy of
this Non-Qualified Stock Option Agreement (including Part II - Terms and
Conditions) and a copy of the Prospectus and agrees to be bound by all the terms
and provisions contained in them and in the Plan.

IN WITNESS WHEREOF, this Non-Qualified Stock Option Agreement has been duly
executed as of the Award Date specified below.

CINCINNATI FINANCIAL CORPORATION







By:                                                                        




ACCEPTED:







________________________________________

Participant











--------------------------------------------------------------------------------







PART II.  TERMS AND CONDITIONS




1.

Non-Qualified Stock Option. The Company hereby grants to the Participant the
right and option to purchase the Shares when and as the Award vests (becomes
exercisable) for an exercise price per Share payable by the Participant as
specified in Part I - Award Information of this Non-Qualified Stock Option
Agreement.  This Award is not qualified under or subject to Section 422 of the
Internal Revenue Code.

2.

Exercise of Award.  The Participant may exercise this Award, to the extent it
has vested, by giving written notice to the Company which specifies the number
of whole Shares to be purchased (which may not be less than 25, or the remaining
option shares outstanding if less than 25)  accompanied by payment in full of
the applicable exercise price.  The payment shall be either in the form of (i)
cash, (ii) through transfer to the Company of free and clear shares of the
Company’s Common Stock which the Participant has held for at least six months
prior to the Option exercise date and which have an aggregate Fair Market Value
on the exercise date equal to the aggregate exercise price, or (iii) a
combination of cash and such pre-owned shares of Common Stock.  The exercise of
this Award shall only be effective if the notice to exercise and payment of the
exercise price is actually received by the Company while the Award is
exercisable as specified in this Agreement. Upon receipt of such written notice
and payment, Shares in the amount exercised by the Participant will be issued to
the Participant and will  be evidenced by a stock certificate or by a book entry
account maintained by the Company’s stock transfer department for the Common
Stock  If for any reason (such as termination of employment before the Company
receives notice and payment in full of the exercise price for reasons other than
death, Disability or Normal Retirement) the Award exercise does not become
effective, the Company shall refund the amount remitted with the exercise notice
in payment for the Shares.  This Award shall expire (cease to be exercisable) as
of the close of business on the Expiration Date specified in Part I which may
not be later than the tenth anniversary of the Grant Date specified in Part I
(the “Expiration Time”).  

3.

Vesting. Subject to Sections 4 and 5 below, the Award shall vest (become
exercisable) in installments on the vesting dates set forth in Part I - Award
Information (each, a “Vesting Date”), provided that the Participant remains
employed by the Company (or a subsidiary of the Company) during the entire
period ending on and including the relevant Vesting Date (each a “Restriction
Period”) commencing on the Grant Date set forth in Part I - Award Information
and ending on the applicable Vesting Date.

4.

Participant Death, Disability or Retirement During Restriction Period. In the
event of the termination of the Participant’s employment with the Company (and
with all subsidiaries of the Company) prior to a Vesting Date due to death, or
Disability, or upon the Participant reaching eligibility for Normal Retirement,
the Award shall become fully vested on the date of death, Disability, or Normal
Retirement.  In the case of vesting due to Normal Retirement or Disability, the
Award shall remain exercisable until the earlier of (i) the Expiration Time or
(ii) five years after the date of Normal Retirement or termination of employment
due to Disability.  In the case of the Participant’s death at any time before or
after termination due to Normal Retirement or Disability, the Award shall remain
exercisable until the earlier of six months after the date of death or the
Expiration Time.

5.

Other Termination of Employment During Restriction Period.  If the Participant's
employment with the Company (and with all subsidiaries of the Company) is
terminated for any reason other than death, Disability or Normal Retirement, the
remaining options granted in the Award, whether vested or unvested, shall be
forfeited.

6.

Shareholder Rights.  The Participant shall not have the right to vote any Shares
or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the exercise of the Award as provided in this Agreement.

7.

Transfer Restrictions. This Award is non-transferable and may not be assigned,
hypothecated or otherwise pledged, except by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process. Upon any attempt to effect any such disposition or upon the levy of any
such process, the Award shall immediately become null and void and shall be
forfeited.





2




--------------------------------------------------------------------------------







8.

Death of Participant. If the Award shall vest upon the death of the Participant,
the Award shall be registered in the name of (and shall be exercisable by) the
estate of the Participant.

9.

Withholding Taxes.  The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the exercise of this Option, by
deducting the number of Shares having an aggregate value equal to the amount of
withholding taxes due from the total number of Shares that would otherwise be
issuable upon exercise of the Option.  Shares deducted in satisfaction of actual
minimum withholding tax requirements shall be valued at the Fair Market Value of
the Shares on the dates as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.

10.

Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision of this Award is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. For purposes of this Agreement, (a) the term “Disability” means
permanent and total disability as determined under procedures established by the
Company from time to time, and (b) the term “Normal Retirement” means (i)
retirement from active employment with at least 35 years of continuous service
with the Company or its subsidiaries, or (ii) otherwise under a retirement plan
of or employment contract with the Company or any subsidiary  on or after the
date specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Participant is at that time accruing
retirement benefits for his or her current service (or, in the absence of a
specified normal retirement age in the plan or contract, the age at which
retirement benefits under such plan or contract become payable without reduction
for early commencement and without any requirement of a particular period of
prior service). In any case in which either the meaning of “Normal Retirement”
is uncertain under the definition contained in the prior sentence or a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” a termination of the Participant's employment shall be
treated as a “Normal Retirement” under such circumstances as the Committee, in
its sole discretion, deems equivalent to retirement.  In any case in which the
existence of a “Disability” is uncertain under the applicable definition and
procedures hereunder, a final and binding determination shall be made by the
Committee in its sole discretion.











3


